Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8-9, 15, 18 and 20 of U.S. Patent No. 9,149,717 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims render obvious the instant claims as follows:
Re claim 23, The 717 patent describes: a motion-sensitive wireless input device for playing or directing a game on a wireless-compatible gaming console in which a virtual play environment is represented through one or more computer-animated visual, aural or tactile effects, (Claim 8 of the 717 patent discloses a wireless gaming device for entertaining one or more game participants playing a computer-animated game on a wireless-compatible computer gaming platform or home game console. Dependent claim 9 describes that moving the input device freely in space activates one or more effects associated with the game. Dependent claim 15 describes an effects generator that produces lighting, vibration or sound effects.)
and operate said gaming device.” Although claim 8 does not include the term “microprocessor,” Claim 1 of the patent describes substantially the same toy comprising a microprocessor. In light of the communications, position sensing, player tracking, image capture, display driving and special effects that the embodiment of claims 8-15 recite, it would have been obvious that this embodiment would have had a microprocessor in order to function as claimed.)
a housing configured to be manipulated by a hand of a user to play or operate said game at least in part by moving the body of said housing in free space, said housing comprising an internal cavity (Claim 8 of 717)
 sized and configured to include: at least one internal power source; (Claim 8, ‘internal cavity configured to hold one or more batteries’) at least one motion sensing element configured to generate first sensor state data responsive to one or more sensed body motions of said motion-sensitive wireless input device; (dependent claim 9 of the 717 patent recites motion or position sensitive circuitry configured to enable the gaming device to be operated by a game participant by moving the portable body in free space to wirelessly activate or control one or more effects associated with the game)
 	at least one radio frequency (RF) transceiver configured to produce an external RF field that energizes an external antenna by inductive coupling over a predetermined distance so that data can be accessed via the external antenna;

 and at least one infrared (IR) sensor configured to generate IR data based on a detected position or a detected movement of an object; (Claim 6 recites that a medium range RF transceiver may be an infrared device. It would have been obvious that the embodiment of claim 8 which is directed to substantially the same invention also comprising a medium range RF device could have comprised an IR device)
at least one wireless communication processor configured to wirelessly communicate said first and second sensor state data to said wireless-compatible gaming console. (Claim 8 states that it contains electronics configured to power and operate it, wherein the device communicates wirelessly with a game console to play a computer-animated game.)
Although the 717 patent lacks a button, the Examiner takes Official Notice that buttons used for generating button data were notoriously well-known for use in handheld input devices for wireless computer gaming and such a difference over the 717 patent would not qualify instant claim 23 for separate patent protection. 
Re claim 24, refer to claim 9 of the 717 patent.

Re claim 26, refer to patent claim 9.
Re claim 27, although the 717 patent does not specifically state that its motion or position sensors are tilt or accelerometers, the analogous prior art electronic toy that operates in conjunction with computer games of US 6,773,322 B2 to Gabai teaches this, refer to 12:18-20 – “Each toy 120 preferably comprises a plurality of input devices 140 … a movement sensor 143, which may be, for example, a tilt sensor or acceleration sensor.” It would have been obvious to one having ordinary skill in the art at the time of the invention that the motion or position sensors of the 717 patent in claims 8-9 could have been tilt or acceleration sensors without causing any unexpected results. 
Re claim 28, claim 8 of the 717 patent recites ‘batteries’.
Re claim 29, claim 8 of the 717 patent recites that the information transmitted via the medium range RF means comprises a selection of game related information and claim 15 states that this information is used to produce lighting, vibration or sound effects. 
Re claim 30, making a portion of the housing of the device of claim 8 of the patent separable would not qualify the instant claim for separate patent protection. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a . 
Allowable Subject Matter
Claims 11-22 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-9-Application No.: 16/441,976Filing Date:June 14, 2019Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715